     Case 1:18-cv-00084-AWI-BAM Document 27 Filed 07/01/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MARCUS GANN,                           Case No. 1:18-cv-00084-AWI-BAM (PC)
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
13           v.                                        DISMISSAL OF CERTAIN CLAIMS AND
                                                       DEFENDANTS
14    KOKOR, et al.,
                                                       (ECF No. 25)
15                       Defendants.
                                                       ORDER DIRECTING PLAINTIFF TO
16                                                     SUBMIT INFORMATION IDENTIFYING
                                                       DEFENDANTS DOE 1, DOE 2, AND DOE 3
17
                                                       NINETY (90) DAY DEADLINE
18

19          Plaintiff Nathaniel Marcus Gann (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

21   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 15, 2019, the Magistrate Judge issued findings that Plaintiff’s first amended

23   complaint stated cognizable claims against Defendants Doe 1 and Doe 3 for deliberate

24   indifference to serious medical needs in violation of the Eighth Amendment, but failed to state

25   any other cognizable claims for relief against the remaining defendants. (ECF No. 25.) The

26   Magistrate Judge recommended that this action proceed on Plaintiff’s first amended complaint

27   against Defendants Doe 1 and Doe 3 for deliberate indifference to serious medical needs and that

28   all other claims and defendants, including any claim for injunctive relief, be dismissed from this
                                                       1
     Case 1:18-cv-00084-AWI-BAM Document 27 Filed 07/01/20 Page 2 of 4

 1   action based on Plaintiff’s failure to state claims upon which relief may be granted. Those

 2   findings and recommendations were served on Plaintiff and contained notice that any objections

 3   thereto were to be filed within fourteen (14) days after service. (Id. at 18.) Plaintiff timely filed

 4   objections on July 31, 2019. (ECF No. 26.)

 5          In his objections, Plaintiff argues that the Magistrate Judge erred in overly simplifying his

 6   factual allegations, and Plaintiff claims that he can include additional detailed factual allegations

 7   as well as documentation and declaration in further amendments. Plaintiff next contends that all

 8   of the claims alleged in his complaint are appropriate for joinder, as they all relate to treatment (or

 9   lack of treatment) for the same medical condition, and similarly argues that injunctive relief is

10   appropriate regardless of what institution he is housed at because he will always require treatment

11   for this medical condition. Plaintiff objects to the dismissal of each named Defendant and alleges

12   that each was deliberately indifferent or negligent in his medical care. Plaintiff further contends

13   that the state of California waived its Eleventh Amendment immunity by passing the CTCA

14   [California Tort Claims Act], and that he filed a Government Claim allowing him to seek

15   damages against the relevant California government agency, here CDCR or CSATF, and notes

16   that he originally attempted to file this action in state court before it was removed to federal court.

17   Finally, Plaintiff objects to the omission of Defendant Doe 2.

18          With respect to Defendant Doe 2, the Court agrees that while the findings and

19   recommendations state that Plaintiff has stated a cognizable claim against Defendants Does 1–3,

20   (ECF No. 25, p. 17), the Magistrate Judge inadvertently omitted Defendant Doe 2 from the
21   recommendations, (id. at 18). Plaintiff will be permitted to proceed against Defendants Doe 1,

22   Doe 2, and Doe 3.

23          The Court finds Plaintiff’s objections as to the oversimplification of his factual allegations

24   in the findings and recommendations, the joinder of claims and defendants, and the dismissal of

25   the individual named defendants, unpersuasive. The Magistrate Judge was not required to set

26   forth, verbatim, all of Plaintiff’s factual allegations, and the undersigned does not find that the
27   findings and recommendations inappropriately ignored or discounted any of the relevant factual

28   allegations. In addition, the mere fact that all of Plaintiff’s claims relate to his medical care
                                                         2
     Case 1:18-cv-00084-AWI-BAM Document 27 Filed 07/01/20 Page 3 of 4

 1   during his incarceration at one institution is not sufficient to demonstrate that all of the claims

 2   arise out of the same “transaction or occurrence, or series of transactions or occurrences.”

 3   Finally, as discussed at length in the findings and recommendations, Plaintiff’s mere

 4   disagreement with the treatment provided by the various Defendants, or a difference of opinion

 5   between Plaintiff’s medical providers, combined with Plaintiff’s conclusory allegations that

 6   Defendants’ actions were medically acceptable, is not sufficient to support a deliberate

 7   indifference claim.

 8          Plaintiff states in his objections that he “filed a Government Claim allowing for the

 9   seeking of damages against the relevant California Government Agency (CDCR/CSATF),” (ECF

10   No. 26, p. 2), and in his first amended complaint alleges “Gov Claim (#16008857) filed on

11   11/6/16,” (ECF No. 24, p. 2). However, as Plaintiff was informed by the Court’s prior screening

12   order, it is Plaintiff’s obligation to allege compliance with the California Government Claims Act

13   (CGCA), which includes presentation of the tort claim to the California Victim Compensation

14   and Government Claims Board no more than six months after the cause of action accrues. (ECF

15   No. 21, pp. 7–8.) Plaintiff’s allegations in the first amended complaint span a period of time

16   beginning in January 2015, and his claims against Defendants Doe 1, Doe 2, and Doe 3 occurred

17   on December 20, 2015, December 22, 2015, and December 23, 2015, respectively. As Plaintiff’s

18   claims against Defendants Doe 1, Doe 2, and Doe 3 are the only cognizable claims proceeding in

19   this action, it appears that the relevant causes of action should have been presented to the

20   Government Claims Board no more than six months after December 2015. The only information
21   provided by Plaintiff demonstrates that he filed a government claim approximately one year after

22   the causes of action accrued, and includes no explanation for his failure to timely file his

23   government claim. Plaintiff also has included no allegations or documentation demonstrating that

24   the claim filed included the specific causes of action relating to Defendants Doe 1, Doe 2, or Doe

25   3. Therefore, the undersigned finds that Plaintiff has not sufficiently alleged compliance with the

26   CGCA, and should not be permitted to pursue claims for violation of California law in this action.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

28   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s
                                                         3
     Case 1:18-cv-00084-AWI-BAM Document 27 Filed 07/01/20 Page 4 of 4

 1   objections, the Court finds the findings and recommendations to be supported by the record and

 2   by proper analysis, except as discussed above.

 3          Accordingly, IT IS HEREBY ORDERED as follows:

 4          1. The findings and recommendations issued on July 15, 2019, (ECF. No. 25), are

 5              adopted in full;

 6          2. This action shall proceed on Plaintiff’s first amended complaint, filed August 30,

 7              2018, (ECF No. 24), against Defendants Doe 1, Doe 2, and Doe 3 for deliberate

 8              indifference to serious medical needs in violation of the Eighth Amendment;

 9          3. All other claims and defendants, including any claim for injunctive relief, are

10              dismissed from this action based on Plaintiff’s failure to state claims upon which relief

11              may be granted;

12          4. Within ninety (90) days from the date of service of this order, Plaintiff shall

13              provide the Court with written notice identifying Defendants Doe 1, Doe 2, and

14              Doe 3 with enough information to locate the defendants for service of process;

15              and

16          5. This action is referred back to the Magistrate Judge for proceedings consistent with

17              this order.

18
     IT IS SO ORDERED.
19

20   Dated: July 1, 2020
                                                 SENIOR DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                       4
